DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeVos (US 4,710,292).
Regarding claim 19, DeVos discloses a form for constructing a cover for a sludge digester (11) comprising a first panel shaped to form a bottom panel (BP) and a first side panel (FSP) of a trough member (12), the first side panel (FSP) configured to form one of a curved shape, the trough member  sized and shaped to be and to hold a continuous ring of ballast material (i.e. concrete; col. 5, lines 12-13) and to connect to a periphery of the cover (8; Fig. 3). Although the material of the tank and cover are not disclosed, digesters are normally made of metal, ceramic, and concrete, and due to the cross-section and functionality of the buoyancy chamber being filled with nitrogen gas one can surmise the digester and cover of DeVos are made of metal. In addition since the ballast trough (12) is filled with concrete then one can further surmise the trough material and cover are made of metal.
Regarding claim 20, DeVos discloses further comprising a second panel (SP) attached to the bottom panel (BP), the second panel forming a second side panel (SSP) of the trough member (12) and configured to form a curved shape (see Fig. 3).

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (SSP)][AltContent: textbox (FSP)]
    PNG
    media_image1.png
    389
    367
    media_image1.png
    Greyscale

[AltContent: textbox (BP)]

Allowable Subject Matter
Claims 14-18 are allowed.
Conclusion
The reference listed on the attached PTO-892 is cited to show a digester tank with ballast blocks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528. The examiner can normally be reached Monday - Friday 8:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        


June 2, 2022